DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 12/21/21. Claims 1, 5, 12-15 have been amended, new claims 21-28 have been added and claims 2-4, 7 and 16-20 have been canceled. Accordingly, claims 1, 5-6, 8-15 and 21-28 are pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 12-13 are indefinite for reciting the limitations of “from about ... mg or more to about … mg or less”. The said recitations render the claims indefinite because “from about … mg to about… mg” inherently encompasses more than … mg and less than .,. mg” as the terms “from … to” encompasses all values in between to two recited values. As such it is not clear why the claims also include the unnecessary terms of “or more” and “or less”. 
Claim 25 recites the limitation "the pharmaceutically acceptable amount" in the formulation of claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite a pharmaceutically acceptable amount. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 5-6, 8-15 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over York et al (US 20030232020) in combination with Morton (US 20100258118). 

            York et al teach active substances in particulate form, methods for preparing them and for delivery using a dry powder inhaler (DPI) or similar delivery device, having properties which may be beneficial to the DPI delivery process (See abstract). 
	The said properties include a volume mean aerodynamic diameter of 7 µm or less, preferably 5 µm or less, more preferably 4 µm or 3 µm or less, such as from 1 to 5 µm, from 1 to 4 µm or from 1 to 2 µm, and a volume mean geometric diameter of 5 µm or less, preferably 4 µm or less, more preferably from 1 to 5 µm, most µpreferably from 1 to 4 µm (See [0010] and [0014]-[0015]).
          The said substance when used in a passive dry powder inhaler preferably yields a fine particle fraction in the emitted dose of 20% or greater, preferably 26% or greater, more preferably 50% or even 55% or greater (See [0044] and claim 36). 
The active substance may be blended with a suitable excipient, for example lactose. Such a blend might typically contain from 1 to 10% w/w of the active substance (See [0107]). 
anti-emetics. Said active substances include ondansetron or granisetron (See [0117] and [01119]). 

Morton teaches a drug delivery system for pulmonary administration of at least one pharmaceutically active agent comprising a passive dry powder inhaler device and a dry powder composition wherein the powder composition comprises the at least one pharmaceutically active agent or drug and wherein the combination of the device and the composition ensure that at least 50% of the metered dose of the at least one active agent or dug is dispensed by the device upon actuation in a form that will allow deposition in the lung of a patient (claim 1). The powder composition has a dosing efficiency at 5 um of at least 40% (claim 5). 
Morton discloses a composition comprising carrier particles wherein the carrier particles are coarse, fine or a combination of coarse and fine particles (claims 10-11). The particles are prepared by co-spray drying the active and additive material (claim 20) or co-milling particles of the active material and particles of the additive material (claim 24). The said composition provides an FPF (fine particle fraction) of at least 35%, preferably will be between 40 and 99% (paragraph 0023). The mass median aerodynamic diameter (MMAD) of less than 10 um, preferably less than 5 um, more preferably less than 2 um and most preferably less than 1.5 um (paragraph 0030). The composition may comprise any pharmaceutically active agent (paragraph 0034). Specific drugs include ondansetron (paragraph 0034, #18). Inhalable aerosol is taught (paragraph 0051, 0159). 
geometric standard deviation of the active particle aerodynamic or volumetric size distribution is preferably not more than 2 or even not more than 1.2. This will improve dose efficiency and reproducibility (paragraph 0221). Dry powder formulations often include coarse carrier particles of excipient material mixed with fine particles of active material. The inclusion of coarse carrier particles is also very attractive where very small doses of active agent are dispensed (paragraphs 0237-0238). Fine carrier particles have a median diameter of 3 µm to 40 µm (paragraph 0249). Coarse particles have a diameter from 40 µm to 100 µm (paragraph 0248). Active particles of less than about 5 µm are taught (paragraph 0298). The carrier particles whether coarse, fine or a combination or both may be present in an amount of at least 50% by weight, more preferably 70%, advantageously 90% and most preferably 95% based on the total weight of the powder (including the carrier, active and additive) (paragraph 0250). Preferable carrier particles are lactose (paragraph 0239). 
	
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Morton with that of York et al to arrive at the instant invention.
It would have been obvious to do so because York et al teach an inhalable powder formulation comprising an active agent such as ondansetron for treating emesis and an inert excipient such as lactose and wherein the particles have the geometric and aerodynamic diameter that is suitable for pulmonary administration and absorption of the active agent. Morton teach an inhalable powder formulation comprising an active 
	Accordingly, one of ordinary skill in the art having possession of York et al’s particulate formulation would have been motivated to have incorporated the two particle size lactose carrier as taught by Morton, in order to achieve better results in the administration of the active agent. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 1, 5-6, 8-15 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Embleton (WO 0033789) in combination with York et al (US 20030232020) and Gore et al (US 20110053991). 

Embleton teach inhalable drugs in particulate form wherein the excipient powder comprises a coarse first fraction and a fine particle fraction which is beneficial in the administration of pharmaceuticals to the pulmonary system (See abstract). 
It is disclosed that a typical excipient powder comprises a coarse first fraction of which at least 80% by weight has a particle size of at least l0 μm, or preferably at least 50 μm; a fine second fraction of which at least 90% by weight has a particle size of not more than 10 μm (See page 3, lines 16-21 and page 5, lines 13-18). 
The first and second fractions will often consist of the same material, such as sugar, typically lactose. The proportions by weight of the first fraction to the second fraction will normally be in the range 50:1 to 2:1, preferably 20:1 to 3:1, and most preferably 10:1 to 4:1 (See page 5, lines 22).
Embleton discloses a two carrier formulations prepared as follows:
Formulation A:
Coarse lactose (>80% by mass over 50μm in size) = 89.0%
Fine lactose (>90% by mass below l0μm in size) = 10.0%
Fine L-leucine (>90% by mass below l0μm in size) = 1.0%
 Formulation B:
Coarse lactose (>80% by mass over 50μm in size) = 90.0%
Fine lactose (>90%o by mass below l0μm in size) = 10.0% 
The mean respiratory fraction calculated for the said formulations are approximately 67% (See page 7). 

Embleton lacks a disclosure on the geometric diameter, aerodynamic diameter and active agent being ondasetron. These are known in the art such as York et al and Gore et al. 

York et al teach active substances in particulate form, methods for preparing them and for delivery using a dry powder inhaler (DPI) or similar delivery device, having properties which may be beneficial to the DPI delivery process (See abstract). 
	The said properties include a volume mean aerodynamic diameter of 7 µm or less, preferably 5 µm or less, more preferably 4 µm or 3 µm or less, such as from 1 to 5 µm, from 1 to 4 µm or from 1 to 2 µm, and a volume mean geometric diameter of 5 µm or less, preferably 4 µm or less, more preferably from 1 to 5 µm, most µpreferably from 1 to 4 µm (See [0010] and [0014]-[0015]).
          The said substance when used in a passive dry powder inhaler preferably yields a fine particle fraction in the emitted dose of 20% or greater, preferably 26% or greater, more preferably 50% or even 55% or greater (See [0044] and claim 36). 
The active substance may be blended with a suitable excipient, for example lactose. Such a blend might typically contain from 1 to 10% w/w of the active substance (See [0107]). 
	Examples of pharmaceutically active substances which may be delivered by inhalation include anti-emetics. Said active substances include ondansetron or granisetron (See [0117] and [01119]). 

Gore et al teach pharmaceutical agents, pharmaceutical compositions, methods of treatment, treatment regimens and kits for the treatment of histone deacetylase mediated disorders (See abstract).
	The said formulations can be for administration by inhalation which are conveniently delivered from an insufflators, nebulizer pressurized packs or other a dry powder composition, for example a powder mix of the agent and a suitable powder base such as lactose (See [0086]).
Gore et al disclose that the treatments may be for nausea, vomiting, etc. 
Active agents such as anti-emetic agents effective for treatment of nausea and emesis (vomiting) include, dolasetron (AnzemetRTM), granisetron (KytrilRTM), ondansetron (ZofranRTM), palonosetron, tropisetron, etc, (See [0161]-[0162]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of York et al and Gore et al with that of Embleton et al to arrive at the instant invention.
It would have been obvious to do so because Embelton et al teach inhalable drugs in particulate form wherein the excipient powder comprises a coarse fraction and a fine particle fraction which is beneficial in the administration of pharmaceuticals to the pulmonary system. York et al teach an inhalable powder formulation comprising an active agent such as ondansetron for treating emesis and an inert excipient such as lactose and wherein the particles have the geometric and aerodynamic diameter that is suitable for pulmonary administration and absorption of the active agent. Additionally, Gore et al teach an inhalable powder formulation comprising an active agent and lactose as a suitable carrier/excipient wherein the active agent may be an anti-emetic active agent including ondansetron.  
	Accordingly, one of ordinary skill in the art having possession of Embleton et al’s particulate formulation comprising a mixture of coarse and fine lactose particles would 
In other words, it would have been obvious to have combined the excipient mixture of Embleton et al with the particle diameter and the active agent of York et al and Gore et al with a reasonable expectation of success.  

	Claims 1, 5-6, 8-15 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over York et al (US 20030232020) in combination with Arnold et al (5,478,578) and Ye et al (Ondansetron: A selective 5-HT3 receptor antagonist and its applications in CNS-related disorders). 

	York et al teach active substances in particulate form, methods for preparing them and for delivery using a dry powder inhaler (DPI) or similar delivery device, having properties which may be beneficial to the DPI delivery process (See abstract). 
	The said properties include a volume mean aerodynamic diameter of 7 µm or less, preferably 5 µm or less, more preferably 4 µm or 3 µm or less, such as from 1 to 5 µm, from 1 to 4 µm or from 1 to 2 µm, and a volume mean geometric diameter of 5 µm or less, preferably 4 µm or less, more preferably from 1 to 5 µm, most µpreferably from 1 to 4 µm (See [0010] and [0014]-[0015]).
fine particle fraction in the emitted dose of 20% or greater, preferably 26% or greater, more preferably 50% or even 55% or greater (See [0044] and claim 36). 
The active substance may be blended with a suitable excipient, for example lactose. Such a blend might typically contain from 1 to 10% w/w of the active substance (See [0107]). 
	Examples of pharmaceutically active substances which may be delivered by inhalation include anti-emetics. Said active substances include ondansetron or granisetron (See [0117] and [01119]). 

	Arnold et al teach the use of auxiliaries consisting of mixtures of coarser particles (average particle size >20 µm) and finer particles (average particle size <10 µm) (See abstract).
	The said excipient mixture having a mean particle size of less than about 10 µm and the other having a mean particle size greater than about 20 µm, the average particle size generally being less than 80 µm. The weight ratios of fine and coarser excipient are between 1:99 and 95:5, preferably between 5:95 and 70:30, especially between 10:90 (See Col. 1, lines 46-57 and claims 1-2). 
	The quantity of preparation for each application will be between about 1 and 20, preferably between 2 and 10 mg (See Col. 2, lines 1-3).  

	Ye et al teach that ondansetron is a selective 5-HT3 receptor antagonist that has been introduced to clinical practice as an antiemetic for cancer treatment-induced nausea and vomiting. Its use under these circumstances is both prophylactic and therapeutic (See abstract). 
	The antiemetic effects of ondansetron have been demonstrated in ferrets. Ondansetron prevented retching and vomiting at a low dose (0.01 mg/kg s.c,), ondansetron significantly delayed the onset of emesis and markedly reduced the number of retches and vomits at 0.1 mg/kg the emetic response was abolished. At 0.5 mg/kg s.c. ondansetron abolished vomiting and markedly reduced retching due to cyclophosphamide (See page 202). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Arnold et al and Ye et al with that of York et al to arrive at the instant invention.
It would have been obvious to do so because York et al teach an inhalable powder formulation comprising an active agent such as ondansetron for treating emesis and an inert excipient such as lactose and wherein the particles have the geometric and aerodynamic diameter that is suitable for pulmonary administration and absorption of the active agent. Arnold et al teach a powder composition for inhalation comprising both coarse and fine lactose particles and it is disclosed that the said particle mixture optimizes the amount of inhalable active substance released when the drug is administered. Ye et al teach that ondansetron is an effective antiemetic drug and provide guidance on its dosing amount.  
	Accordingly, one of ordinary skill in the art having possession of the references would have been motivated to have incorporated the coarse and fine particle size of . 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-6, 8-15 and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,770,409. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claims would have been obvious over the reference claims.
In particular both the examined claims and reference claims are drawn to a dry powder aerosol formulation comprising ondansetron and an excipient comprising a mixture of coarse and fine lactose particles. Also examined claim 5 and reference claim 2 are drawn to a method of treating nausea or vomiting comprising administering the said formulation to a subject by inhalation. 

Thus as can be seen clearly, the differences are in the arrangement of claimed limitations. These are obvious to one of ordinary skill in the art. 

Claims 1, 5-6, 8-15 and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,918,971 in view of Gore et al (US 20110053991). Although the claims at issue are not identical, they are not patentably distinct from each other because examined claims would have been obvious over the reference claims in view of Gore et al.
In particular both the examined claims and reference claims are drawn to a dry powder aerosol formulation comprising ondansetron or granisteron and an excipient comprising a mixture of coarse and fine lactose particles. Also examined claim 5 and reference claim 2 are drawn to a method of treating nausea or vomiting comprising administering the said formulation to a subject by inhalation. 
The differences are minor alternatives in particle size distribution. For example examined claim 1 discloses that the fine particle lactose has a D50 of less than 5 micron, while reference claim 1 does not. However the said limitation is claimed in reference claim 4. Also examined claim 1 recites a respirable fraction of 50% or more, while this limitation is recited in reference claims 12-13. 

Thus as can be seen clearly, the differences are in the arrangement of claimed limitations. These are obvious to one of ordinary skill in the art. 

Claims 1, 5-6, 8-15 and 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/576,682 (US 20200085801) (reference application) in view of Gore et al (US 20110053991). Although the claims at issue are not identical, they are not patentably distinct from each other because examined claims would have been obvious over the reference claims in view of Gore et al.
In particular both the examined claims and reference claims are drawn to a dry powder aerosol formulation comprising ondansetron or granisteron and an excipient comprising a mixture of coarse and fine lactose particles. Also examined claim 5 and reference claim 5 are drawn to a method of treating nausea or vomiting comprising administering the said formulation to a subject by inhalation. 
The differences are in minor alternatives in particle size distributions. Furthermore, the difference is that examined claims are drawn to a formulation comprising ondansetron, while the reference claims formulation comprises granisteron. However as taught by Gore et al and thus would have been obvious to one of ordinary 
Thus as can be seen clearly, the differences are in the arrangement of claimed limitations. These are obvious to one of ordinary skill in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5-6, 8-15 and 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/813,044 (US 20210100788) (reference application) in view of Gore et al (US 20110053991). Although the claims at issue are not identical, they are not patentably distinct from each other because examined claims would have been obvious over the reference claims in view of Gore et al.
In particular both the examined claims and reference claims are drawn to a dry powder aerosol formulation comprising ondansetron or palonosteron and an excipient comprising a mixture of coarse and fine lactose particles. Also examined claim 5 is drawn to a method of treating nausea or vomiting comprising administering the said formulation to a subject by inhalation. 
The differences are in minor alternatives in particle size distributions and active agent amount. Furthermore, the difference is that examined claims are drawn to a formulation comprising ondansetron, while the reference claims formulation comprises palonosteron. However as taught by Gore et al and thus would have been obvious to 
Thus as can be seen clearly, the differences are in the arrangement of claimed limitations. These are obvious to one of ordinary skill in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. 
Applicant’s amendments necessitated removal of Staniforth et al from the rejection. 
Applicant’s arguments regarding the teaching of York et al are not persuasive. Applicant argues that York et al does not favor using lactose in the composition and teach making the powder using a SEDS process which improves fine particle fraction. Applicant then reproduces York et al’s Table 12 to further argue that York et al fails to teach or even suggest that ondansetron blended with lactose would render a desirable result (See Remarks, pages 7-8).  
The argument is not persuasive because York et al teach SEDS process for making efficient powder formulation, but also teach a powder formulation comprising an active agent that can be ondansetron and an excipient material that can be lactose. While York et al do not exemplify such formulation, the broadest interpretation of the disclosure clearly show that such embodiment is envisioned. York et al teach combining 
Regarding the rejection of claims over Embleton in combination with York et al and Gore et al, Applicant argues that Embleton’s disclosure is with respect to corticosteroids and cannot be considered for ondansetron (See Remarks, page 10). 
The above argument is also not found persuasive because Embleton et al is relied upon for its disclosure on an inhalable dry powder formulation comprising a combination of coarse and fine lactose particles as excipient, which is beneficial in administration of the pharmaceuticals to the pulmonary system. It is noted that corticosteroids are only mentioned in the Example section of the disclosure for the purposes of showing the blend. However the entire disclosure is to the excipient, as can be seen from the claims. Thus, the disclosure of Embleton et al is not directed to a formulation comprising corticosteroids and can be applied to a formulation comprising any active agent (See claim 17).  
Regarding the rejection of claims over York et al in view of Arnold and Ye, Applicant argues that “Arnold does not disclose ondansetron” and that the dosages for ondansetron in Ye fails to remedy the deficiencies (See Remarks, page 11). 
The above argument is also not found persuasive because the rejection is under obvious to modify and is based on the combination of the teaching. York et al teach the dry powder formulation comprising ondansetron and lactose and includes geometric and aerodynamic diameters. Arnold teach a dry powder formulation comprising active agents and a combination of fie and coarse lactose as suitable excipient/carrier. Yi et al 
Accordingly, the examined claims are a mere combination of known elements and we have shown that one of ordinary skill in the art would have had motivation to combine them as they are disclosed advantageous by the art. 
Applicants did not make any substantial argument regarding the obviousness type double patenting rejections. As such they are maintained. 

Claims 1, 5-6, 8-15 and 21-28 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                     /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616